Citation Nr: 0801914	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  05-21 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence was submitted to reopen a 
claim for service connection for anxiety neurosis.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 




INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968 and from July 1985 until September 2003 in the 
Army National Guard.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2003 RO decision.  


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	By an unappealed September 1981 Board decision, the Board 
denied the veteran's claim for service connection because 
there was no evidence of in-service aggravation of a nervous 
disorder that existed prior to service.  

3.	Evidence received subsequent to the September 1981 Board 
decision is evidence not previously submitted to the RO.  The 
evidence does not relate to an unestablished fact necessary 
to substantiate the claim and does not present a reasonable 
possibility of substantiating the veteran's claim.


CONCLUSIONS OF LAW

1.	The September 1981 Board decision is final.  38 U.S.C.A. § 
4004(b) (West 1976); 38. C.F.R. § 19.104 (1981).  

2.	New and material evidence has not been submitted and the 
claim of entitlement to service connection for anxiety 
neurosis is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, a December 2002 VCAA letter was sent to the appellant 
describing what was required for service connection for an 
anxiety disorder.  The letter informed the appellant of what 
evidence was required to substantiate the claim for service 
connection and of the appellant's and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in her or his possession 
to the AOJ.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the VCAA letter did not include the criteria specified in 
Kent.  The December 2003 rating decision, however, provided 
to the appellant the criteria for reopening a previously 
denied claim and why the claim was previously denied.  The 
VCAA letter also provided the criteria for establishing 
service connection.  Therefore, the Kent criteria were 
satisfied by the letter and rating decision.  Additionally, 
the May 2005 statement of the case provided the relevant 
regulation regarding new and material evidence.  As the 
content requirements of the VCAA have been collectively 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  
Consequently, the Board finds that adequate notice has been 
provided and there is no prejudice to the veteran.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, DD Form 214, private medical records, and the VA 
medical records.  Significantly, neither the appellant nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Evidence must be new and material to reopen a previously 
disallowed claim.  In this case, the veteran's claim for 
service connection for an anxiety disorder was denied by the 
Board in September 1981 because there was no evidence that a 
preexisting anxiety disorder was aggravated in service.  The 
veteran did not appeal this decision and the decision became 
final.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156.  The Board will address the evidence submitted since 
the September 1981 Board decision.  To reopen the veteran's 
claim, the evidence submitted since the 1981 RO decision must 
address how the veteran's anxiety disorder was aggravated in 
service.  

The definition of "new and material evidence" was revised in 
August 2001.  For claims filed on or after August 29, 2001, 
as in this case, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

In 1981, the Board reviewed pre-service private medical 
records, service medical records and post-service VA and 
private medical records.  The Board found that the veteran's 
anxiety disorder existed prior to service.  The Board noted 
that there was no evidence of a nervous disorder upon entry 
into service in the service medical records.  Shortly after 
he entered service, two psychiatric evaluations were 
conducted which identified an anxiety disorder.  The veteran 
remained in the service.  When he was discharged from service 
in 1968, no evidence of an anxiety disorder was noted on the 
separation examination.  Additionally, the Board noted that 
after discharge from service there was no evidence of a 
psychiatric disorder for several years.  After service, the 
first documentation of a disability was in an April 1980 VA 
neuropsychiatric examination.  The Board noted the lapse in 
time between discharge from service and treatment for an 
anxiety disorder.  The Board concluded that given the lack of 
symptoms upon discharge from service and the lapse in time 
between service and psychiatric treatment, the veteran's pre-
existing anxiety disorder did not permanently increase in 
service.  

Since the September 1981 Board decision, the veteran 
submitted VA and private medical records.  The Board has 
reviewed all the medical evidence of record.  The evidence of 
record does not address the veteran's anxiety disorder.  
Although the veteran asserts that his anxiety disorder 
increased in severity because of service, there is no 
documentation associated with the claims file to substantiate 
those assertions.  The private medical records, the VA 
medical records dated since 1980, and the National Guard 
records dating from July 1985 to September 2003 do not show 
any complaints of, treatment for, or diagnosis of an anxiety 
disorder.  

The Board finds that the medical evidence submitted, 
including private, VA, and service records, is new evidence.  
The evidence is new because the records were not available 
for Board review in September 1981.  The evidence however, is 
not material.  The medical records do not show that the 
veteran's anxiety disorder was aggravated by service.  The 
medical records do not show that the veteran's pre-existing 
anxiety disorder permanently increased in severity because of 
experiences in service.  There is no indication in the new 
medical records of the severity of the veteran's anxiety 
disorder or how it was affected by service.  The medical 
records do not show that the veteran's anxiety disorder had 
increased between enlistment and separation from service, or 
at any time after discharge from service.  


	(CONTINUED ON NEXT PAGE)


To reopen the claim for service connection for his anxiety 
disorder, the veteran must submit evidence that his anxiety 
disorder increased in severity because of service.  Since the 
new evidence does not provide any information about the 
effect that service had on his anxiety disorder, the evidence 
does not raise a reasonable possibility of substantiating the 
claim.  As such, the claim is not reopened.  


ORDER

New and material evidence having not been submitted, the 
claim for service connection for anxiety neurosis is not 
reopened and the appeal is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


